Citation Nr: 1146957	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  03-24 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Davitian, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from March 2002 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2002 rating decision denied service connection for bilateral hearing loss disability, and the January 2008 rating decision denied service connection for tinnitus. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2004.  A transcript of that hearing has been associated with the Veteran's claims file. 

The issue of entitlement to service connection for bilateral hearing loss disability was previously before the Board in November 2004, and at that time it was remanded for additional development.  The Board then issued a decision in January 2006 that denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran appealed the Board's January 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in June 2008, the Court set aside the Board's January 2006 decision and remanded the matter to the Board for action consistent with the Memorandum Decision.  The Board then issued a decision in December 2008, denying the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran appealed the Board's December 2008 decision to the Court.  In an Order dated in November 2009, the Court vacated the Board's December 2008 decision and remanded the case to the Board for development consistent with a joint motion for remand.  

In a May 2010 decision, the Board denied service connection for bilateral hearing loss disability, and remanded the issue of entitlement to service connection for bilateral tinnitus.  In an Order dated in May 2011, the Court vacated the Board's May 2010 decision and remanded the case to the Board for development consistent with an April 2011 Joint Motion for Remand (Joint Motion).  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's tinnitus is related to active duty.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Similarly, the Board is aware that, since the Board's May 2010 remand and the July 2010 VA examination, the RO has not readjudicated this claim in a rating decision or supplemental statement of the case.  However, as the Board is granting in full the benefit sought, the Board finds that there is no prejudice to the Veteran by the Board's adjudication of this claim at this time.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that he incurred tinnitus during active duty as a result of noise exposure, and has had it ever since active duty. 

Based on a thorough review of the record, the Board finds that the evidence demonstrates that the Veteran incurred tinnitus during active duty.  

In the report of a January 2008 VA examination to determine whether Veteran's tinnitus was related to his active duty, a VA examiner states that she could not resolve the issue without resort to mere speculation.  The VA examiner notes that the Veteran reported the presence of tinnitus, a subjective complaint, and that no objective measure existed to validate the presence or absence of tinnitus.  The VA examiner further states that there was no evidence that a significant threshold shift occurred between 1974 and 1977.  However, the Veteran reported a previous history of military noise exposure and onset of tinnitus while serving in the military.

The report of a July 2010 VA examination relates that it was for the Veteran's appeal of his tinnitus claim.  In the report, a VA examiner provides that she reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  She provides a pertinent diagnosis of subjective, bilateral tinnitus.  She notes that the Veteran's service treatment records did not contain evidence of tinnitus or hearing loss and the presence of tinnitus could not be validated as it was a subjective complaint with no means of objectively measuring it.  She notes that the Veteran reported an extensive history of noise exposure while on active duty and had stated on several occasions (the 2008 C&P examination as well as the current examination) that tinnitus began approximately 10-12 months prior to discharge.  She states that, given all of this evidence, it was at least as likely as not that the Veteran's claimed tinnitus was related to military service.  

The Board observes that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the Board finds that the Veteran's contentions that he currently has tinnitus, and has had it ever since service, are credible.  

In light of the foregoing, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

In the April 2011 Joint Motion, the parties agreed that the Board's May 2010 decision did not provide adequate reasons or bases as to the credibility of the Veteran's lay evidence relating to whether his pre-existing right ear hearing loss was aggravated during active duty.  The parties also agreed that a 2005 VA examination relied on by the Board was inadequate because it did not consider credible lay evidence of continuity and/or increase of symptomatology of hearing loss.  

In this regard, the Court has held that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

In November 2011, the Veteran submitted additional lay statements from witnesses describing their observations of the Veteran's hearing loss during and after active duty.  

In light of the Joint Motion and the additional lay evidence, another VA audiological examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the audiological evaluation and any other tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current left ear hearing loss is etiologically related to active duty.  The examiner is also asked to address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's active duty aggravated pre-existing right ear hearing loss beyond its natural progression.  (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).)  In rendering his/her opinions, the examiner must consider the lay assertions of the Veteran and his spouse, and must opine as to whether there was any clinically significant shift in hearing ability in either ear during service.  The examiner is requested to provide a rationale for all opinions expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


